Citation Nr: 0722002	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-41 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right knee strain. 

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986 and from August 1988 to January 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.   

The reopened issue for entitlement to service connection for 
a right knee strain along with claims for entitlement to 
service connection for a left knee disorder and a back 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition on appeal has been accomplished. 

2.  In an August 1986 rating decision the RO denied 
entitlement to service connection for a right knee strain; 
the veteran did not appeal after being notified of that 
decision.

3.  Evidence received since the August 1986 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right knee strain and 
raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence was received and the claim of 
entitlement to service connection for a right knee strain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2004 and December 2004.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

With respect to the petition to reopen the right knee strain 
claim, the Court recently found in Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  Regardless as to whether the veteran was 
accorded complete VCAA notice as contemplated in Kent, there 
is no prejudice to the veteran because the claim is being 
reopened by the Board.

New and Material Evidence

In an August 1986 rating decision the RO denied a claim for 
entitlement to service connection for a right knee strain, 
based upon a finding that there the condition manifest in 
service was acute and transitory.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.  The veteran filed a petition to 
reopen in February 2004.
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In order for the Board to reopen this claim, the veteran must 
present new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board finds that the evidence added to the claims file 
since August 1986 relates to an unestablished fact necessary 
to substantiate the claim, that it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
that it raises a reasonable possibility of substantiating the 
claim.  This evidence consists of additional service medical 
records for the period from August 1988 to January 1990, 
which provides medical reports indicating continuing 
complaints as to the right knee.  As this evidence was not of 
record at the time of the last final decision and as it 
raises a reasonable possibility of substantiating the claim, 
it is "new and material" and the claim must be reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee strain is reopened.  To this extent, the appeal is 
granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
claim.  

In addition to right knee complaints during his first tour of 
duty, the Board observes that the veteran reported back and 
right knee complaints during his second tour of duty over the 
period from March to December 1989.  Notwithstanding that his 
separation examination of December 1989 noted that the 
veteran's complaints had resolved, the Board observes that no 
VA examination has been afforded.  It is fairly well settled 
that a VA medical examination should be afforded unless "no 
reasonable possibility" existed that an examination would 
aid in substantiating the veteran's claim.  Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004) (per 
curiam). 

Under the circumstances, the Board is of the opinion that an 
examination would be of material assistance in the 
development of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for low back and 
right and left knee disorders since 1988.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
orthopedic examination by a VA physician 
to ascertain the current status of his 
lower back and bilateral knee disorders 
and to offer an opinion, without resort 
to speculation, as to whether it is as 
likely as not that any then existing 
lower back condition and/or knee disorder 
is etiologically related to the veteran's 
service and/or secondary to a condition 
that is related to service.  

The claims folder should be made 
available to the physician for review 
before the final examination report is 
completed and document that such review 
was completed.  The physician is 
requested to review the claims folder, 
including the service medical records and 
record that such review was conducted.  
Any special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


